Citation Nr: 0217143	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for post-operative bilateral breast reduction 
with left silicone implant and bilateral 
microcalcifications.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a cervical strain with 
scoliosis, disc bulging, and degenerative narrowing.  

3.  Entitlement to an initial compensable disability 
evaluation for chronic asthma and bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1990 
to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO, in pertinent 
part, granted service connection for post-operative 
bilateral breast reduction with left silicone implant and 
bilateral microcalcifications (0%); residuals of a cervical 
strain with scoliosis, disc bulging, and degenerative 
narrowing (10%); and chronic asthma and bronchitis (0%).  

Following a September 1998 notification of the decision, the 
veteran perfected a timely appeal with respect to the 
ratings assigned to these service-connected disabilities.  
Thereafter, in July 2000, the Board remanded these rating 
claims to the RO for further evidentiary development.  While 
the veteran's claims were in remand status, and specifically 
in September 2000, her file was transferred to the RO in St. 
Petersburg, Florida due to a change in her residential 
address.  After completion of the instructions set forth in 
the remand, the RO in St. Petersburg, Florida in September 
2002, returned the veteran's case to the Board for further 
appellate review.  

Also by the September 1998 rating action, the RO in 
Cleveland, Ohio granted service connection for a hiatal 
hernia (0%); hemorrhoids (0%); migraine headaches (0%); 
residuals of lumbar strain with left radiculopathy, 
scoliosis, and minimal arthritis (10%); patellofemoral 
syndrome of the right knee (0%); and patellofemoral syndrome 
of the left knee (0%) and denied service connection for 
sinusitis and constipation.  Following notification of the 
decision, the veteran perfected a timely appeal with respect 
to the ratings assigned to her service-connected hiatal 
hernia; hemorrhoids; migraine headaches; residuals of a 
lumbar strain with left radiculopathy, scoliosis, and 
minimal arthritis; patellofemoral syndrome of the right 
knee; and patellofemoral syndrome of the left knee and with 
respect to the denial of her claims for service connection 
for sinusitis and constipation.  

In January 1999, the veteran presented testimony before a 
hearing officer at the RO in Cleveland, Ohio.  At the 
hearing, the veteran submitted a written document expressing 
her desire to withdraw the issues of entitlement to an 
initial compensable rating for hemorrhoids, entitlement to 
an initial compensable rating for patellofemoral syndrome of 
the right knee (0%), and entitlement to service connection 
for constipation.  

In July 2000, the Board granted a 10 percent disability 
rating for the veteran's service-connected hiatal hernia, 
effective from November 16, 1998; granted a 10 percent 
disability evaluation for her service-connected migraine 
headaches; denied an initial disability rating greater than 
10 percent for the service-connected residuals of lumbar 
strain with left radiculopathy, scoliosis, and minimal 
arthritis; denied an initial compensable evaluation for the 
service-connected patellofemoral syndrome of her left knee; 
and granted service connection for sinusitis.  The Board's 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  

By a September 2000 rating action, the RO in Cleveland, Ohio 
effectuated the Board's decision by granting service 
connection for sinusitis (and assigning a noncompensable 
evaluation for this disorder) and by awarding 10 percent 
ratings for the service-connected hiatal hernia and the 
service-connected migraine headaches.  In May 2001, the 
Court Of Appeals For Veterans Claims (Court) granted a Joint 
Motion To Dismiss The Appeal, pursuant to a Stipulated 
Agreement in which VA agreed to assign a 30 percent rating 
for the veteran's service-connected migraine headaches.  In 
a June 2001 rating action, the RO effectuated the Court's 
decision.  

The veteran has not appealed the ratings assigned to her 
service-connected sinusitis, hiatal hernia, and migraine 
headaches.  Thus, the only issues remaining in appellate 
status before the Board are the rating claims listed on the 
title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has 
been obtained.  

2.  The service-connected post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications is manifested by complaints of bilateral 
breast tenderness and pain as well as complete loss of left 
breast tissue, with objective evaluation findings of 
incomplete loss of breast tissue bilaterally; a left nipple 
reconstruction; no breast tenderness, pain, or dysfunction 
which would cause loss of any quality of life or daily 
function; no adherence, texture, or ulceration of scar or 
skin; no inflammation; and no edema.  

3.  The service-connected residuals of a cervical strain 
with scoliosis, disc bulging, and degenerative narrowing is 
manifested by complaints of pain and numbness from the neck 
through the left shoulder and left arm to the left hand, a 
weakened left side, difficulty holding onto objects, loss of 
function in the left arm, and limitation of motion due to 
pain, with objective evaluation findings of slight 
limitation of motion of the cervical spine as well as normal 
electromyograph and nerve conduction velocity studies with 
no evidence of cervical radiculopathy on the veteran's left 
side; functional disability is equivalent to moderate loss 
of cervical spine motion.  

4.  Entitlement to an initial compensable disability 
evaluation for chronic asthma and bronchitis is manifested 
by complaints of congestion in the head and chest requiring 
asthma-type inhalers as well as greenish and yellowish 
sputum requiring antibiotics, with objective evaluation 
findings of clear lungs bilaterally without any evidence of 
wheezes or crackles, normal pulmonary function tests without 
any confirmatory evidence of asthma, radiographic evidence 
of a large retrocardiac opacity (described as a probable 
hiatal hernia) and a prominent interstitial lung marking of 
unknown significance, the lack of a need for any inhaled 
beta agonists or any other medication, and the ability to 
participate in normal activities without limitations from 
respiratory status.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
service-connected post-operative bilateral breast reduction 
with left silicone implant and bilateral microcalcifications 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.116, Diagnostic Code 7626 
(2001).  

2.  The service-connected residuals of a cervical strain 
with scoliosis, disc bulging, and degenerative narrowing are 
20 percent disabling according to applicable regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 
5010, 5290 (2001).  

3.  The criteria for an initial compensable disability 
rating for the service-connected chronic asthma and 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6600, 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the October 1998 
statement of the case as well as the supplemental statements 
of the case subsequently issued in August 1999, May 2002, 
and July 2002 informed the veteran of the particular 
evidence needed to substantiate her rating claims.  The May 
2002 supplemental statement of the case also notified the 
veteran of the provisions of the recently enacted VCAA.  
Moreover, in a June 2001 letter, the RO informed the veteran 
of the specific type of information and evidence that she 
should provide to VA as well as the particular type of 
information and evidence that VA would attempt to obtain on 
her behalf.  The veteran failed to respond to this letter.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records and 
post-service treatment records adequately identified by the 
veteran.  Also, during the current appeal, the veteran 
underwent several pertinent VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's rating claims based upon a complete and thorough 
review of the pertinent evidence associated with her claims 
folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first 
instance is not prejudicial to the veteran.  As such, the 
Board may proceed with its adjudication of the veteran's 
appeal.  

II.  Post-Operative Bilateral Breast Reduction With Left 
Silicone Implant And Bilateral Microcalcifications

A.  Factual Background

According to the service medical records, in May 1992, the 
veteran underwent a bilateral reduction mammoplasty.  Her 
post-operative diagnosis was characterized as symptomatic 
macromastia.  

Due to slough of the left nipple and partial slough of the 
right nipple after the May 1992 surgery, the veteran 
underwent two debridements of bilateral necrotic breast 
tissue in the following month.  The reports of the June 1992 
operations indicate that the surgeries involved bilateral 
debridement of necrotic and ischemic appearing breast tissue 
and adipose tissue until apparently viable tissue was all 
that remained.  The surgeon noted that very small amounts 
were debrided because most of the residual tissue appeared 
to be viable.  The veteran's diagnosis, upon hospitalization 
discharge, was status post bilateral mammoplasty with 
subsequent necrosis of the left nipple and areola as well as 
status post multiple debridements and dressing changes.  

In July 1992, the veteran underwent debridement, irrigation, 
and closure of her breast wounds.  During the surgery, 
nonviable tissue was excised.  

Subsequently, in March 1993, the veteran underwent a left 
breast augmentation with a saline implant.  According to the 
operation report, breast tissue was dissected off the 
pectoralis muscle to create a pocket extending two 
centimeters from the clavicle, two centimeters from the 
sternum, and laterally to the edge of the pectoralis muscle.  
The saline-filled mammary prosthesis was placed above the 
pectoralis muscle and under the breast tissue.  The 
veteran's left breast was observed to be symmetrical with 
her right breast.  The veteran was found to have tolerated 
the procedure well.  

A bilateral mammogram completed in March 1995 showed 
microcalcifications in the right retroareolar regions which 
were suspicious for malignancy.  The radiologist recommended 
a present excisional biopsy or a review of remote studies if 
available to assess relative stability.  The March 1995 
mammogram also reflected no evidence of gross rupture of the 
left silicone implant.  The radiologist explained that the 
sensitivity of plain film mammography in detecting a rupture 
is low and that an ultrasound or magnetic resonance imaging 
are much more conclusive in answering the question of intact 
or ruptured implants.  In addition, the March 1995 mammogram 
indicated fibrocystic changes bilaterally.  

An April 1995 localized needle biopsy showed benign breast 
tissue with microcalcifications and with no distinct nodule.  
Microscopic diagnosis was characterized as fat necrosis, 
focal periductal mastitis, and dystrophic type 
calcification.  

A five year physical examination completed in September 1995 
demonstrated that the veteran's chest, including her 
breasts, was normal.  The examiner noted that the veteran's 
breast surgery was not considered to be disabling.  

The report of the separation examination which was conducted 
in January 1998 includes a notation regarding the veteran's 
multiple breast surgeries.  This evaluation determined that 
the veteran's chest, including her breasts, was normal.  

At a VA gynecological examination completed in April 1998, 
the veteran reported that she had undergone a breast 
reduction operation in 1992, that her left breast had become 
infected, and that she subsequently had a complete 
mastectomy with an implant.  At the time of the post-service 
evaluation, the veteran explained that her main complaint 
was the abnormal location of her right nipple, the absence 
of a left nipple, and mastodynia since the surgery.  A 
physical examination of the veteran's breasts was deferred 
for a breast surgeon.  

Based on this evidence, the RO in Cleveland, Ohio, by a 
September 1998 rating action, granted service connection for 
post-operative bilateral breast reduction with a left 
silicone implant and bilateral microcalcifications and 
assigned a noncompensable evaluation to this disability, 
effective from March 1998.  The RO explained that, despite 
the facts that the veteran's breast reduction surgery was an 
elective procedure for a congenital or developmental 
condition and that service connection could not normally be 
granted for such a condition, unexpected complications of 
the surgery occurred.  Therefore, the RO found service 
connection to be warranted.  However, the RO found that a 
noncompensable evaluation for this disability was warranted.  
The RO explained that, although the veteran reported at the 
VA gynecological examination that she had a complete 
mastectomy on her left side, such surgery is not reflected 
in the service medical records, which simply reflect breast 
reduction with revision, including the use of an implant.  

Subsequently, in December 1998, the veteran reported to the 
VA General Surgery Clinic for a breast examination.  The 
examiner, a registered nurse, noted that the veteran's chart 
was not available and that her history was "per patient."  
At the time of the examination, the veteran informed the 
examiner that she underwent a reduction mammoplasty during 
service which was complicated by infection and which 
resulted in the removal of approximately three-quarters of 
breast tissue including the nipple on the left, a breast 
implant on the left, and a repeat reduction mammoplasty on 
the right for symmetrical purposes.  The veteran complained 
of decreased sensation in her right nipple as well as 
burning pain in her left breast which caused her to be 
unable to lie on her abdomen.  A November 1998 mammogram 
showed a nodular density in the retroareolar region of the 
veteran's right breast with no suspicious calcifications as 
well as the presence of a left breast implant with irregular 
outline.  

A physical examination demonstrated a reduction mammoplasty 
on the right with thickened scar in the axilla and 
vertically from below the breast to the nipple, a misshaped 
right nipple with a subareolar scar, no palpable masses, no 
lymphadenopathy, asymmetrical breasts, an absent left nipple 
with a firm left breast implant, and bilateral breast 
tenderness which was greater on the left than the right.  
The examiner provided an impression of a simple mastectomy 
on the left with an irregular breast implant, a thickened 
scar on the right with a misshaped nipple, and no palpable 
masses.  

In April 2002, the veteran underwent an examination by a VA 
physician who noted in the evaluation report that the 
veteran's relevant medical history included an in-service 
bilateral reduction mammoplasty in 1992, a left breast 
complication of post-operative infection and tissue 
necrosis, reconstruction including a left breast implant, 
and an implant exchange and nipple reconstruction in June 
2001.  According to the report of this evaluation, prior to 
the recent surgery, the veteran was more unhappy with a left 
hard breast with an implant, no nipple, and a scar and that, 
since this operation, she "has done great and her excellent 
improvement in cosmetics has been incredible."  At the time 
of the examination, the veteran had no new symptoms such as 
breast tenderness; adherence, texture, or ulceration of scar 
or skin; tissue loss; inflammation; or edema.  The examiner 
observed that the veteran had a scar around the underside of 
her breast bilaterally which was pink in nature and which 
had no tenderness to palpitation as well as a scar to the 
right of her left nipple which was two-and-a-half 
centimeters in length but which had no pain or tenderness on 
examination.  

The examiner concluded that the veteran, who had an 
in-service history of bilateral mammoplasty between 1992 and 
1994, subsequently underwent surgery in June 2001 for a hard 
left implant and an absence of a left nipple and that she 
did well post-operatively and cosmetically.  The examiner 
noted that the veteran declined to have new photographs 
taken of her breasts.  Although the examiner initially 
acknowledged that the veteran did not seem to be very happy 
with her cosmetic results, the physician subsequently noted 
in the examination report that the veteran "is currently 
happy with the cosmetic result of her surgery."  The 
examiner noted that the veteran had denied experiencing any 
breast pain, tenderness, or dysfunction which would cause 
her to lose any quality of life or daily function and that 
she did not need any other tests.  

B.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2001).  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether a compensable rating was warranted for any period 
of time during the pendency of her claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected post-operative 
bilateral breast reduction with left silicone implant and 
bilateral microcalcifications is evaluated by analogy to 
Diagnostic Code 7626.  According to Diagnostic Code 7626, 
post-operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications is rated as 
residuals of breast surgery.  38 C.F.R. § 4.116, Diagnostic 
Code 7626 (2001).  According to the appropriate regulation, 
evidence of a wide local excision without significant 
alteration of size or form of one or both breasts will 
result in the assignment of a noncompensable disability 
evaluation.  38 C.F.R. § 4.116, Diagnostic Code 7626 (2001).  
A simple mastectomy or wide local excision with significant 
alteration of size or form of one breast warrants a 
30 percent disability rating and of both breasts will result 
in the assignment of a 50 percent disability evaluation.  
Id.  Evidence of a modified radical mastectomy of one breast 
warrants a 40 percent disability rating, and evidence of a 
modified radical mastectomy of both breasts will result in 
the grant of a 60 percent disability rating.  Id.  Evidence 
of a radical mastectomy of one breast warrants the 
assignment of a 50 percent disability rating, and evidence 
of a radical mastectomy of both breasts will result in the 
award of an 80 percent disability evaluation.  Id.  

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Note 4 following Diagnostic 
Code 7626 (2001).  A simple (or total) mastectomy means 
removal of all of the breast tissue, nipple, and a small 
portion of the overlying skin, with lymph nodes and muscles 
left intact.  38 C.F.R. § 4.116, Note 3 following Diagnostic 
Code 7626 (2001).  A modified radical mastectomy means 
removal of the entire breast and axillary lymph nodes (in 
continuity with the breast) with pectoral muscles left 
intact.  38 C.F.R. § 4.116, Note 2 following Diagnostic 
Code 7626 (2001).  A radical mastectomy means removal of the 
entire breast, underlying pectoral muscles, and regional 
lymph nodes up to the coracoclavicular ligament.  38 C.F.R. 
§ 4.116, Note 1 following Diagnostic Code 7626 (2001).  

The Board acknowledges that changes were made to 38 C.F.R. 
§ 4.116, Diagnostic Code 7626, effective from March 18, 
2002.  Significantly, however, these changes simply included 
correction of typographical errors.  No substantive changes 
were made.  

Throughout the current appeal, the veteran has complained 
that her service-connected post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications is more severe than the current 
noncompensable evaluation indicates.  In particular, she 
cites bilateral breast pain and tenderness as well as 
complete loss of tissue in her left breast.  See, January 
1999 hearing transcript (T.) at 2-5.  She asserts that such 
symptomatology warrants a compensable disability rating for 
her service-connected post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected 
post-operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications must be considered 
in conjunction with the clinical evidence of record as well 
as the pertinent rating criteria.  

As the Board has noted, the veteran's service-connected 
post-operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications is currently 
evaluated as noncompensably disabling.  The medical evidence 
received during the current appeal reflects that this 
disability is manifested by complaints of bilateral breast 
pain and tenderness as well as complete loss of tissue in 
the left breast, with objective evaluation findings of 
incomplete loss of breast tissue bilaterally; a left nipple 
reconstruction; no breast tenderness, pain, or dysfunction 
which would cause loss of any quality of life or daily 
function; no adherence, texture, or ulceration of scar or 
skin; no inflammation; and no edema.  

In this regard, the Board acknowledges that the December 
1998 examination demonstrated that the veteran's breasts 
were asymmetrical.  Thereafter, in June 2001, the veteran 
underwent a left implant exchange.  At the subsequent April 
2002 examination, the examiner noted that the veteran had 
declined to have new photographs taken of her breasts but 
was "currently happy with the cosmetic result of her 
surgery."  

Additionally, the Board notes that, at the April 1998 VA 
gynecological examination, the veteran reported that she had 
undergone a breast reduction operation in 1992, that her 
left breast had become infected, and that she subsequently 
had a complete mastectomy with an implant.  Significantly, 
however, the pertinent medical reports of record indicate 
that veteran, in fact, underwent an in-service bilateral 
reduction mammoplasty in 1992, incurred a subsequent left 
breast complication of post-operative infection and tissue 
necrosis, underwent reconstruction including a left breast 
implant, and, thereafter, in June 2001, underwent an implant 
exchange and nipple reconstruction.  The claims folder does 
not contain competent medical evidence that the veteran 
underwent a complete mastectomy.  

The Board also notes that the registered nurse who conducted 
a December 1998 breast evaluation of the veteran provided an 
impression of a simple mastectomy on the left with an 
irregular breast implant, a thickened scar on the right with 
a misshaped nipple, and no palpable masses.  Significantly, 
however, the pertinent evidence of record reflects that the 
veteran has not undergone removal of all of the tissue of 
either, or both, of her breasts; that her left nipple, which 
was previously removed, was reconstructed; and that she has 
not lost overlying skin.  Furthermore, the nurse who 
conducted this examination specifically noted that the 
veteran's chart was not available and that the veteran's 
history was "per patient."  The Board must conclude, 
therefore, that the nurse's conclusion that the veteran 
underwent a simple mastectomy is not supported by the 
medical evidence of record.  

Thus, the pertinent medical records included in the 
veteran's claims folder indicate that her service-connected 
post-operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications is manifested by 
complaints of bilateral breast pain and tenderness as well 
as complete loss of tissue in the left breast, with 
objective evaluation findings of incomplete loss of breast 
tissue bilaterally; a left nipple reconstruction; no breast 
tenderness, pain, or dysfunction which would cause loss of 
any quality of life or daily function; no adherence, 
texture, or ulceration of scar or skin; no inflammation; and 
no edema.  As the Board has discussed, the competent medical 
evidence of record reflects that the veteran has not 
undergone removal of all of the tissue of either, or both, 
of her breasts; that her left nipple, which was previously 
removed, was reconstructed; and that she has not lost 
overlying skin.  As such, the veteran cannot be found to 
have undergone a simple mastectomy.  See, 38 C.F.R. § 4.116, 
Note 3 following Diagnostic Code 7626 (2001) (which requires 
evidence of removal of all of the breast tissue, nipple, and 
a small portion of the overlying skin, with intact lymph 
nodes and muscles).  

Further, the medical evidence of record indicates that the 
veteran sustained some loss of breast tissue.  As such, she 
clearly underwent a wide local excision.  See, 38 C.F.R. 
§ 4.116, Note 4 following Diagnostic Code 7626 (2001) (which 
includes a partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy and which involves removal 
of a portion of the breast tissue).  Significantly, however, 
the competent evidence of record does not support a finding 
that the veteran's breast surgeries have resulted in 
significant alteration of size or form of one or both of her 
breasts.  Although at the most recent examination which was 
conducted in April 2002, the veteran declined to have new 
photographs taken of her breasts, the examiner specifically 
noted that the veteran "is currently happy with the cosmetic 
result of her [June 2001] surgery," which involved an 
implant exchange and nipple reconstruction.  As such, the 
Board must conclude that the veteran does not currently have 
significant alteration of size or form of one, or both, of 
her breasts.  

Thus, without evidence of a simple mastectomy or a wide 
local excision with significant alteration of size or form 
of one or both breasts, a compensable disability rating for 
the veteran's service-connected post-operative bilateral 
breast reduction with left silicone implant and bilateral 
microcalcifications cannot be awarded.  See, 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (2001) (which requires 
evidence of a simple mastectomy or a wide local excision 
with significant alteration of size or form of one breast 
for the grant of a 30 percent rating or of both breasts for 
the award of a 50 percent evaluation).  

The Board has thoroughly and completely reviewed the 
evidence of record.  A compensable schedular evaluation for 
the service-connected post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications is not warranted.  The preponderance of 
the evidence is against the claim for a compensable rating 
for this service-connected disability.  In addition, the 
Board concludes, for the reasons set out above, that a 
compensable disability rating for the service-connected 
post-operative bilateral breast reduction with left silicone 
implant and bilateral microcalcifications is not warranted 
at any time during the current appeal.  See Fenderson, 
supra.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue 
was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (the Board may consider whether referral 
to "appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that the RO has not 
discussed the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a compensable schedular rating is provided for 
the veteran's service-connected post-operative bilateral 
breast reduction with left silicone implant and bilateral 
microcalcifications under 38 C.F.R. § 4.116, Diagnostic Code 
7626 (2001), but the medical evidence supporting such a 
higher rating is not present in this case.  Second, the 
Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for her 
service-connected post-operative bilateral breast reduction 
with left silicone implant and bilateral 
microcalcifications.  Also, the overall picture presented by 
the evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) as they apply to the 
veteran's service-connected post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications.  This disability is appropriately rated 
under the schedular criteria.  

III.  Residuals Of A Cervical Strain With Scoliosis, Disc 
Bulging, And Degenerative Narrowing

A.  Factual Background

According to the service medical records, in August 1994, 
the veteran twice sought treatment for complaints of 
headache and pain in her neck radiating down through her 
shoulders and arms for the past ten days.  Following a 
physical examination, the military physician provided an 
impression of a tension headache possibly related to muscle 
strain in neck.  Subsequently, in November 1996, the veteran 
was treated for muscle strain of multiple muscle groups, 
including her neck, trapezius, and deltoid muscles.  

At the January 1998 separation examination, the veteran 
complained of continued neck aches.  This evaluation 
demonstrated that the veteran's spine was normal.  

At a VA miscellaneous neurological disorders examination 
conducted in April 1998, the veteran complained of almost 
constant neck pain, especially on her left side.  A 
neurological evaluation demonstrated normal cranial nerves 
except for a hypesthesia of the veteran's left upper and 
lower face; a hypesthesia of her left medial, lateral, and 
posterior lower leg (but not her foot); tenderness of her 
left cervical paravertebral muscles without muscle 
tightness; tenderness in her left shoulder area from her 
neck to her lateral shoulder margin with muscle tightness; a 
hypesthesia of her left thigh, posteriorly, anteriorly, and 
laterally but not medially; and a hypesthetic on the 
anterior, medial, and posterior aspects of her left lower 
leg.  The remainder of the neurological examination was 
within normal limits.  

The examiner diagnosed left radiculopathy secondary to a 
back condition with sensory loss.  In addition, the examiner 
recommended that the veteran undergo further testing, 
including magnetic resonance imaging and electromyograph 
studies.  An addendum to the examination report indicated 
that magnetic resonance imaging of the veteran's cervical 
spine showed scoliotic curve at the thoracocervical 
junction, mild central disc bulging at the C2-C3 and C3-C4 
levels, and degenerative narrowing of the C5 disc with mild 
disc bulging.  

Electromyograph/nerve conduction velocity studies completed 
on the veteran's left upper extremity in June 1998 were 
normal.  No evidence of cervical radiculopathy on the 
veteran's left side was shown.  

Based on this service, and post-service, evidence, the RO in 
Cleveland, Ohio, by the September 1998 rating action, 
granted service connection for residuals of a cervical 
strain with scoliosis, disc bulging, and degenerative 
narrowing.  In addition, the RO awarded a 10 percent 
evaluation to this disability, effective from March 1998.  

In November 1998, the veteran sought treatment for 
complaints of almost daily headaches which began in her neck 
and radiated to her entire head.  The examiner noted that 
magnetic resonance imaging of the veteran's cervical spine 
showed disc bulging at C2, C3, and C5 as well as 
degenerative narrowing at C5.  

In December 2000, the veteran underwent a VA spine 
examination, at which time she reported experiencing 
constant neck pain on a scale of 4 out of 10 to 6 out of 10 
which increased to 10 out of 10 with flare-ups.  According 
to the report of this evaluation, the veteran had the 
following ranges of motion of her cervical spine:  flexion 
of 45 degrees, extension of 30 degrees, right axial rotation 
of 60 degrees, left axial rotation of 60 degrees, right 
lateral bend of 45 degrees, and left lateral bend of 
45 degrees.  The examiner noted that the veteran had pain at 
the extremes of these ranges of motion.  

B.  Analysis

As the Board has previously discussed in this decision, 
disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2001).  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether a compensable rating was warranted for any period 
of time during the pendency of her claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected residuals of cervical 
strain with scoliosis, disc bulging, and degenerative 
narrowing is evaluated by Diagnostic Codes 5010 and 5290.  
Pursuant to Diagnostic Code 5010, traumatic arthritis, 
substantiated by X-ray findings, will also be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2001).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

According to the relevant diagnostic codes which rate 
impairment resulting from limitation of motion of the 
cervical spine, evidence of slight limitation of motion of 
the cervical spine warrants the grant of a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  The next higher rating of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  Id.  The highest rating allowable under 
this Diagnostic Code, 30 percent, necessitates evidence of 
severe limitation of motion of the cervical spine.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Code 5290 clearly contemplates limitation of 
motion of the cervical spine.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
require that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
the examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained 
that her service-connected residuals of cervical strain with 
scoliosis, disc bulging, and degenerative narrowing is more 
severe than the current 10 percent evaluation indicates.  In 
particular, she cites pain and numbness from her neck 
through her left shoulder and left arm to her left hand, a 
weakened left side, difficulty holding onto objects, loss of 
function in her left arm, and limitation of motion due to 
pain.  See, e.g., T. at 23-29.  She asserts that such 
symptomatology warrants a disability rating greater than the 
currently assigned evaluation of 10 percent for her 
service-connected cervical strain with scoliosis, disc 
bulging, and degenerative narrowing.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected cervical 
strain with scoliosis, disc bulging, and degenerative 
narrowing must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

As the Board has noted, the veteran's service-connected 
cervical strain with scoliosis, disc bulging, and 
degenerative narrowing is currently evaluated as 10 percent 
disabling.  The medical evidence received during the current 
appeal reflects that this disability is manifested by 
complaints of pain and numbness from the neck through the 
left shoulder and left arm to the left hand, a weakened left 
side, difficulty holding onto objects, loss of function in 
the left arm, and limitation of motion due to pain, with 
objective evaluation findings of slight limitation of motion 
of the cervical spine and normal electromyograph and nerve 
conduction velocity studies with no evidence of cervical 
radiculopathy on the veteran's left side.  

The Board acknowledges the veteran's complaints of neck 
pain.  In particular, at the VA spine examination conducted 
in December 2000, the veteran reported that her neck pain, 
which generally measures 4 out of 10 to 6 out of 10, 
increases to 10 out of 10 during flare-ups.  She described 
pain at the extremes of the range of motion testing.  This 
examination of the veteran's cervical spine has shown only 
slight limitation of motion; however, given the functional 
impairment associated with the cervical spine disability 
including pain and flare-ups, it is concluded that with 
application of the factors enunciated in DeLuca, it is 
concluded that the overall level of disability approaches 
that consistent with moderate limitation of motion.  
Applying 38 C.F.R. § 4.7, a 20 percent rating is for 
application.  

The Board has thoroughly and completely reviewed the 
evidence of record.  A schedular evaluation greater than 
20 percent for the service-connected cervical strain with 
scoliosis, disc bulging, and degenerative narrowing is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating for this service-connected 
disability.  In addition, the Board concludes, for the 
reasons set out above, that a disability rating greater than 
20 percent for the service-connected cervical strain with 
scoliosis, disc bulging, and degenerative narrowing is not 
warranted at any time during the current appeal.  See 
Fenderson, supra.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue 
was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (the Board may consider whether referral 
to "appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that the RO has not 
discussed the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, an increased schedular rating is provided for 
the veteran's service-connected cervical strain with 
scoliosis, disc bulging, and degenerative narrowing under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5290 
(2001), but the medical evidence supporting such a higher 
rating is not present in this case.  Second, the Board finds 
no evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for this service-connected 
disability.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) as they apply to the 
veteran's service-connected cervical strain with scoliosis, 
disc bulging, and degenerative narrowing.  This disability 
is appropriately rated under the schedular criteria.  

IV.  Chronic Asthma And Bronchitis

A.  Factual Background

According to the service medical records, the veteran was 
periodically treated for upper respiratory infections and 
bronchitis between May 1990 and December 1997.  A five year 
physical evaluation completed in September 1995 as well as 
the January 1998 separation examination demonstrated that 
the veteran's lungs were normal.  

At a VA general medical examination conducted in April 1998, 
the veteran explained that she had been diagnosed with 
asthma and bronchitis six months prior to the evaluation and 
that, during service, she had gone to sick call for her 
asthmatic attacks.  She reported that, at the time of the 
post-service examination, she was asymptomatic.  

A physical examination was clear to auscultation.  Chest 
x-rays were normal.  A spirometry was also normal.  The 
examiner diagnosed asthma and bronchitis not evident on 
examination.  

Thereafter, in December 2000, the veteran underwent a VA 
respiratory examination, at which time she reported that, 
during service, she had some respiratory symptoms, was told 
that she may have asthma, and was given some inhalers.  She 
explained that she is not currently using any inhalers or 
corticosteroids because post-service evaluations, which 
included breathing tests, did not reveal any evidence of 
asthma.  She stated that currently her main problem is chest 
congestion, which she attributed to sinus congestion and 
smoking.  She also reported experiencing a cough that was 
intermittently productive of clear sputum.  She denied any 
shortness of breath on exertion, any attacks requiring 
medical attention, or the need for any supplemental oxygen.  
She noted that she is able to pursue normal activity, that 
she smokes half a pack per day, and that she plans to start 
a smoking cessation program in one week.  She stated that 
the only medication that she is taking is Sudafed for 
congestion and a cough syrup.  

A physical examination indicated that the veteran's lungs 
were clear bilaterally without any evidence of wheezes or 
crackles.  Pulmonary function tests provided the following 
results:  FEV1 of 101% predicted and 107% predicted after 
albuterol, FVC of 99% predicted, FEV1/FVC of 102%, diffusion 
capacity performed by Dsd of 15.44, VA of 4.29, D/VA of 3.6 
or 90% predicted, D/VA (adg) of 4.06 or 100-101% predicted, 
and carboxy hemoglobin of 3.8.  The examiner noted that 
another physician who had reviewed these results determined 
that they were normal without any confirmatory evidence of 
asthma.  Chest x-rays showed a large retrocardiac opacity, 
probable hiatal hernia, and a prominent interstitial lung 
marking of unknown significance.  

The examiner expressed his opinion that the veteran's 
intermittent chest congestion (especially at night) could be 
secondary to gastroesophageal reflux disease associated with 
a large hiatal hernia.  The examiner concluded that the 
veteran does not have any clinical history suspicious for 
asthma.  In support of this conclusion, the examiner cited 
the absence of evidence of acute respiratory difficulties 
requiring medication attention, the lack of a need for any 
inhaled beta agonists or any other medication at the time of 
the December 2000 examination, pulmonary function tests 
results which did not support a finding of asthma, as well 
as the fact that the veteran is able to participate in her 
normal activities without limitations from respiratory 
status.  

B.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2001).  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether a compensable rating was warranted for any period 
of time during the pendency of her claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected chronic asthma and 
bronchitis is evaluated by Diagnostic Code 6600, which rates 
impairment resulting from chronic bronchitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2001).  According to the 
appropriate regulation, evidence of Forced Expiratory Volume 
in one second (FEV-1) of 71% to 80% predicted, the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 71% to 80%, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66% to 80% predicted warrants the grant of a 
10 percent disability evaluation.  Id.  The next higher 
disability rating of 30 percent requires evidence of FEV-1 
of 56% to 70% predicted, FEV-1/FVC of 56% to 70%, or DLCO 
(SB) of 56% to 65% predicted.  Id.  A 60 percent disability 
evaluation necessitates evidence of evidence of FEV-1 of 40% 
to 55% predicted, FEV-1/FVC of 40% to 55%, DLCO (SB) of 40% 
to 55% predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  The highest 
rating allowable under this Diagnostic Code, 100%, requires 
evidence of FEV-1 of less than 40% of predicted value, 
FEV-1/FVC of less than 40%, DLCO (SB) of less than 40% 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limit), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or 
cardiac catheterization), episode(s) of acute respiratory 
failure, or the need for outpatient oxygen therapy.  Id.  

Additionally, the RO has also considered Diagnostic 
Code 6602, which rates impairment resulting from bronchial 
asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  
According to the appropriate regulation, evidence of FEV-1 
of 71% to 80% predicted, FEV-1/FVC of 71% to 80%, or 
intermittent inhalational or oral bronchodilator therapy 
warrants the grant of a 10 percent disability evaluation.  
Id.  The next higher disability rating of 30 percent 
requires evidence of FEV-1 of 56% to 70% predicted, 
FEV-1/FVC of 56% to 70%, daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  Id.  A 60 percent disability evaluation 
necessitates evidence of FEV-1 of 40% to 55% predicted, 
FEV-1/FVC of 40% to 55%, at least monthly visits to a 
physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  The highest 
rating allowable under this Diagnostic Code, 100%, requires 
evidence of FEV-1 of less than 40% predicted, FEV-1/FVC of 
less than 40%, more than one attack per week with episodes 
of respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id.  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record. 
38 C.F.R.  § 4.97, Note following Diagnostic Code 6602 
(2001).  

Throughout the current appeal, the veteran has complained 
that her service-connected chronic asthma and bronchitis is 
more severe than the current noncompensable evaluation 
indicates.  In particular, she cites congestion in her head 
and chest requiring asthma-type inhalers as well as 
intermittent greenish and yellowish sputum requiring 
antibiotics.  See, T. at 6-10.  She asserts that such 
symptomatology warrants a compensable disability rating for 
her service-connected chronic asthma and bronchitis.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected chronic 
asthma and bronchitis must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

As the Board has noted, the veteran's service-connected 
chronic asthma and bronchitis is currently evaluated as 
noncompensably disabling.  The medical evidence received 
during the current appeal reflects that this disability is 
manifested by complaints of congestion in the head and chest 
requiring asthma-type inhalers as well as intermittent 
greenish and yellowish sputum requiring antibiotics, with 
objective evaluation findings of clear lungs bilaterally 
without any evidence of wheezes or crackles, normal 
pulmonary function tests without any confirmatory evidence 
of asthma, radiographic evidence of a large retrocardiac 
opacity (described as a probable hiatal hernia) and a 
prominent interstitial lung marking of unknown significance, 
the lack of a need for any inhaled beta agonists or any 
other medication, and the ability to participate in normal 
activities without limitations from respiratory status.  

In this regard, the Board notes that the examiner who 
conducted the recent examination in December 2000 did not 
diagnose a respiratory disorder.  In particular, the 
examiner concluded that the veteran does not have any 
clinical history suspicious for asthma.  In support of this 
conclusion, the examiner cited the absence of evidence of 
acute respiratory difficulties requiring medical attention, 
the lack of a need for any inhaled beta agonists or any 
other medication at the time of the recent examination, 
pulmonary function tests results which did not support a 
finding of asthma, as well as the fact that the veteran is 
able to participate in her normal activities without 
limitations from respiratory status.  In addition, the 
examiner associated the veteran's intermittent chest 
congestion with gastroesophageal reflux disease related to 
his large hiatal hernia.  

Significantly, with normal pulmonary function tests as well 
as the absence of a need for any inhaled beta agonists or 
any other medication, a compensable disability rating for 
the veteran's service-connected chronic asthma and 
bronchitis cannot be awarded.  See, 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2001) (which stipulates that a 
10 percent rating for chronic bronchitis requires evidence 
of FEV-1 of 71% to 80% predicted, FEV-1/FVC of 71% to 80%, 
or DLCO (SB) of 66% to 80% predicted).  See also, 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2001) (which requires evidence 
of FEV-1 of 71% to 80% predicted, FEV-1/FVC of 71% to 80%, 
or intermittent inhalational or oral bronchodilator therapy 
for a grant of a 10 percent disability evaluation).  

The Board has thoroughly and completely reviewed the 
evidence of record.  A compensable schedular evaluation for 
the service-connected chronic asthma and bronchitis is not 
warranted.  The preponderance of the evidence is against the 
claim for a compensable rating for this service-connected 
disability.  In addition, the Board concludes, for the 
reasons set out above, that a compensable disability rating 
for the service-connected chronic asthma and bronchitis is 
not warranted at any time during the current appeal.  See 
Fenderson, supra.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue 
was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (the Board may consider whether referral 
to "appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that the RO has not 
discussed the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a compensable schedular rating is provided for 
the veteran's service-connected chronic asthma and 
bronchitis under 38 C.F.R. § 4.97, Diagnostic Codes 6600 and 
6602 (2001), but the medical evidence supporting such a 
higher rating is not present in this case.  Second, the 
Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for her 
service-connected chronic asthma and bronchitis.  Also, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) as they apply to the 
veteran's service-connected chronic asthma and bronchitis.  
This disability is appropriately rated under the schedular 
criteria.  


ORDER

A compensable rating for post-operative bilateral breast 
reduction with left silicone implant and bilateral 
microcalcifications is denied.  

A 20 percent for residuals of a cervical strain with 
scoliosis, disc bulging, and degenerative narrowing is 
warranted, subject to applicable regulations governing 
awards of monetary benefits.  

A compensable rating for chronic asthma and bronchitis is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

